CERIUM NANOFIBER ADDITIVES FOR IMPROVED FUEL CELL DURABILITY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leslie Hodges on 3/5/2021.

The application has been amended as follows: 
1.    (Currently amended)    A membrane electrode assembly component, comprising:
a generally planar gas-permeable body having opposed first and second faces defining in-plane directions and a through-plane direction, a side face extending about an outer perimeter of the body and adjoining each of the first and second faces, and an active region bounded in the through-plane direction by the first and second faces and in the in-plane directions by an active region perimeter defined generally within the outer perimeter;
 nanofibers made of a compound of cerium-zirconium oxide dispersed across at least one of the in-plane and through-plane directions.
2.    (Currently amended)    The membrane electrode assembly component according to claim 1,    wherein the distribution is substantially uniform across file at least one of the in-plane and through-plane directions.
3.    (Currently amended)    The membrane electrode assembly component according to claim 1, wherein the distribution varies across the at least one of the in-plane and through-plane directions.
4.    (Currently amended)    The membrane electrode assembly component according to claim 1, wherein the cerium-zirconium oxide nanofibers have a molecular formula of CeZrO4 or Ce0.5Zr0.5O4.
6.    (Currently amended)    The membrane electrode assembly component according to claim 1, wherein the cerium-zirconium oxide nanofibers have an average fiber length of about 10-900 nm.
7.    (Currently amended)    The membrane electrode assembly component according to claim 1, wherein the distribution is disposed as a coating on a surface of the active region.
8.    (Currently amended)    The membrane electrode    assembly    component according to claim 1, wherein the distribution is disposed throughout a volume of the active region.
9.    (Currently amended)    The membrane electrode    assembly    component according to claim 1, wherein the membrane electrode assembly component comprises one of a polymer-electrolyte membrane, a gas diffusion layer, a micro-porous layer, a catalyst layer and a subgasket.
(Currently amended) The membrane electrode assembly component according to claim 1, wherein the cerium-zirconium oxide nanofibers are made of a composite compound of cerium oxide and zirconium oxide.
12.    (Currently amended) The membrane electrode assembly component according to claim 11, wherein the distribution is substantially uniform across the at least one of the in-plane and through-plane directions.
13.    (Currently amended) The membrane electrode assembly component according to claim 11, wherein the distribution varies across the at least one of the in-plane and through-plane directions.
14.    (Currently amended) AThe membrane electrode assembly component according to claim 11, wherein the cerium-zirconium oxide nanofibers have an average fiber length of about 10-900 nm.
15.    (Currently amended)  The membrane electrode assembly component according to claim 11, wherein the distribution is disposed as at least one of (i) a coating on a surface of the active region and (ii) a distribution throughout a volume of the active region.
16.    (Currently amended) A membrane electrode assembly for a fuel cell, comprising:
a polymer-electrolyte membrane sandwiched between an anode and a cathode; wherein at least one of the polymer-electrolyte membrane, the anode and the cathode has
a generally planar gas-permeable body having opposed first and second faces defining in-plane directions and a through-plane direction, a side face extending about an outer perimeter of the body and adjoining each of the first and second faces, and an active region bounded in the through-plane direction by the first and second faces and in the in-plane directions by an active region perimeter defined generally within the outer perimeter;
 nanofibers made of a compound of cerium-zirconium oxide dispersed across at least one of the in-plane and through-plane directions.
17.    (Currently amended) The membrane electrode assembly according to claim 16, wherein the distribution is substantially uniform across the at least one of the in-plane and through-plane directions.
18.   (Currently amended) The membrane electrode assembly according to claim 16, wherein the distribution varies across the at least one of the in-plane and through-plane directions.
19.    (Currently amended) The membrane electrode assembly according to claim 16, wherein the distribution is disposed as at least one of (i) a coating on a surface of the active region and (ii) a distribution throughout a volume of the active region.
20. (Currently amended) The membrane electrode assembly component according to claim 16, wherein the cerium-zirconium oxide nanofibers have an average fiber length of about 10-900 nm.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-4 and 6-20 are rejected under 35 U.S.C. §103 as being unpatentable over Lee (US 2012/0141919) and further in view of Joo et al. (US 2015/0287967).
The nanofiber of Joo et al. may be made of cerium oxide (CeO2), or zirconium oxide (ZrO2), or a combination of cerium oxide and zirconium oxide (CeO2 + ZrO2). However, Joo et al. does not teach that the nanofiber may be made of cerium-zirconium oxide, such as CeZrO4 or 0.5Zr0.5O4. Also, it must be noted that cerium-zirconium oxide is not the same as a mixture or combination of cerium oxide and zirconium oxide.
As such, the Applicant’s arguments have overcome the rejection under 35 USC 103 and it has been withdrawn and claims 1-4 and 6-20 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729